Citation Nr: 0713271	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-20 111	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether a May 1971 rating decision that denied entitlement to 
service connection for an anxiety reaction contained clear 
and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Attorney Jacques P. DePlois



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  

In his substantive appeal to the Board, received in June 
2005, the veteran requested a travel board hearing.  In a 
letter to VA dated in August 2005, the veteran, through his 
attorney, withdrew the request for a personal hearing and 
requested a hearing before the decision review officer (DRO).  
38 C.F.R. § 20.704(e).  In a letter to VA dated in November 
2005, the veteran, through his attorney, withdrew the request 
for a hearing before the DRO.  Accordingly, the Board will 
proceed with consideration of this appeal based on the 
evidence of record.  


FINDINGS OF FACT

1.  The May 1971 RO decision denied service connection for an 
anxiety reaction.  

2.  The veteran was notified of the May 1971 RO decision and 
did not appeal.

3.  The May 1971 RO decision that denied service connection 
for an anxiety reaction was supported by evidence then of 
record, and it is not shown that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.





CONCLUSIONS OF LAW

1.  The May 1971 rating decision that denied service 
connection for an anxiety reaction is final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2006).

2.  The May 1971 rating decision did not involve CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has determined that the Veterans 
Claims Assistance Act of 2000 (VCAA) has no applicability to 
cases involving CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  Therefore, the notice and development provisions 
of the VCAA do not apply to claims based on CUE.


LAW AND ANALYSIS

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  For this reason, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell, 3 Vet. App. at 
314.

In its May 1971 rating decision, the RO denied service 
connection for an anxiety reaction reasoning that "in the 
absence of any complaints during service, or any findings or 
symptoms indicative of a nervous disorder, there is no real 
basis for a grant of service connection."  Relevant evidence 
in the veteran's claims file included his service medical 
records (SMRs), four lay statements dated in January 1971 
supporting his claim, and an April 1971 VA examination.  

A review of the veteran's SMRs revealed an April 1968 pre-
induction report of medical examination that noted that the 
veteran's neurological and psychiatric clinical findings were 
normal, and he was noted as qualified for service induction.  
An April 1968 pre-induction report of medical history did not 
note frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.  A March 1969 mental hygiene consultation 
service report found that the veteran could not be granted 
psychiatric clearance for the purpose of security clearance 
at that time and review was recommended in six months.  No 
clinical findings were reported.  In June 1969, a re-
evaluation of the veteran's security clearance was undertaken 
by a clinical psychologist.  The June 1969 record noted that 
the veteran presented with a mature stable personality with 
good adjustment to the military way of life and recommended 
security clearance to be granted at that time.  The veteran's 
DA 20 Form indicated that he had no bar to security 
clearance.  The veteran's October 1970 separation examination 
found that the veteran's neurological and psychiatric 
clinical findings were normal and he was noted as qualified 
for service separation.  The veteran indicated that since his 
last physical examination, his condition had not changed but 
for small fragment wounds on his left leg and both hands.  
The veteran reported that his condition was fair.  There were 
no notations of any symptoms or diagnoses of an anxiety or 
nervous condition.  There is no report of medical history 
taken at separation of service on record.  

There were four lay statements in support of the claim dated 
in January 1971.  All four statements contended that the 
veteran had changed since returning from service and had 
developed nervous traits.

An April 1971 VA psychiatric examination revealed a diagnosis 
of a mild to moderate anxiety reaction.  It was noted on the 
examination that the veteran and his friends reported that 
after service discharge, the veteran was very tense and 
tremulous, he perspired excessively, he lost several layers 
of skin on his hands, and he needed to use both hands to hold 
a cup because his hands were so tremulous.  The veteran 
stated that his condition had gradually improved somewhat 
since service but he still felt tense at times.  Notably, the 
psychiatric examination revealed that the veteran was 
somewhat tense and had mild to moderate tremors and warm 
moist palms.  It was noted that the veteran slept reasonably 
well, but had a few nightmares but that was improving.  There 
was no evidence of inappropriate or bizarre behavior, 
delusions, or hallucinations.

As previously noted, the May 1971 RO decision denied service 
connection for an anxiety reaction reasoning that "in the 
absence of any complaints during service, or any findings or 
symptoms indicative of a nervous disorder, there is no real 
basis for a grant of service connection."  In his March 2004 
claim, the veteran and his attorney argue CUE based on the 
portion of the May 1971 RO decision's reasoning, 
specifically, "the absence of any complaints during 
service."  They contend that a March 1969 notation regarding 
his psychiatric status is a complaint during service of a 
nervous disorder.  Further, the veteran and his attorney 
allege that the March 1969 mental hygiene consultation 
service report that found that the veteran could not be 
granted psychiatric clearance for the purpose of security 
clearance at that time, considered along with the April 1971 
VA examination diagnosis of mild to moderate anxiety 
reaction, and four lay statements noting the presence of a 
nervous condition after service, warrants service connection.  
In essence, the veteran claims that the RO in the May 1971 
decision failed to consider a fact of record, the March 1969 
denial of security clearance, and therefore incorrectly 
applied 38 C.F.R. § 3.303(d) (1971).  According to this 
regulation,"[s]ervice connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  (The Board notes that the 
veteran's representative cites 38 C.F.R. § 3.303(b) as the 
basis by which the veteran could establish service 
connection; however, he quotes from 38 C.F.R. § 3.303(d).  
Based on the veteran's arguments, the Board finds that the 
provisions of 38 C.F.R. § 3.303(d) are most applicable.)  

The Board finds that there was no CUE in the May 1971 RO 
decision.  As noted above, the veteran argued that the RO in 
the May 1971 decision failed to consider a fact of record, 
the March 1969 denial of security clearance, and therefore 
incorrectly applied 38 C.F.R. § 3.303(d) (1971).  Concerning 
this, the Board notes that it is not generally a fruitful 
exercise to speculate on whether a particular RO decision 
issued prior to February 1, 1990, applied relevant 
regulations or considered certain items of evidence based on 
whether the RO specifically discussed the regulations or the 
evidence in the rating decision because, before February 1, 
1990, when 38 U.S.C. § 5104(b) was added to the law to 
require ROs to specify the evidence considered and the 
reasons for the disposition, rating decisions routinely 
lacked such specificity.  See Crippen v. Brown, 9 Vet. App. 
412, 420 (1996).  Failure to discuss regulations or certain 
items of evidence does not constitute CUE as there is nothing 
to suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  Crippen, 
9 Vet. App. at 421.  In sum, by arguing that the RO failed to 
consider certain items of evidence or to assign more 
probative weight to certain items, as opposed to other items 
(for example in this case, the evidence consisting of a June 
1969 re-evaluation of the veteran's security clearance by a 
clinical psychologist in which it was noted that the veteran 
presented with a mature stable personality with good 
adjustment to the military way of life and in which it was 
recommended that he be granted a security clearance), the 
veteran is merely asserting a disagreement as to how the 
facts were weighed in the May 1971 decision, which is not 
enough to establish CUE.  Eddy, 9 Vet. App. 52.  

In view of the foregoing, the Board finds that the veteran 
has failed to establish that the RO committed CUE in the May 
1971 decision.  There is simply no indication that the RO did 
not properly consider all evidence before it in May 1971 or 
that it failed to correctly apply the appropriate laws and 
regulations to the veteran's claim.  Therefore, the veteran 
has not demonstrated clear and unmistakable error, and his 
claim for revision must be denied.


ORDER

The claim for revision of the May 1971 rating decision on the 
grounds of CUE is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


